-AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) _ Page | of f ¢ i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November |, 1987}
Omar Vega-Landa Case Number: 3:19-mj-24626

Kimberly 8. Trimble

Defendant's Attorney Senne meee

 

  

REGISTRATION NO, 92154298 | ern ner nan

THE DEFENDANT; DEC LT 209
XX] pleaded guilty to count(s) 1 of Complaint

 

 

 

 

[.] was found guilty to count(s) SQuTHEAN ae Fa AiG Leas ape .
after a plea of not guilty. LEY’  BDEBUTY

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) I
~ [) The defendant has been found not guilty on count(s)
LC] Count(s) dismissed on the motion of the United States.
“IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

ANTIME SERVED O days

Assessment: $10 WAIVED Fine: WAIVED

J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, _ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment’are fully paid. If-ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

_ Tuesday, December 17, 2019
vemon, Date of Imposition of Sentence
wo

 

Caen ~~ — os
ae — oan
Received 7” 7 ja oe AEF
~  DUSM f . HONORABLE BARRY M. KURREN
c Z UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy — 3:19-mj-24626

 
